Mr. Chief Justice Quiñones
delivered the opinion of the court.
This is an application to this Supreme Court by the representative of Monserrate and Dominga García Maitin and others, for’the issuance of a peremptory writ of mandamus to the clerk of this court, to compel him to correct the error alleged to have been committed in a number of decisions of this Supreme Court rendered in proceedings prosecuted against the heirs of Beatriz Aids and others to set aside a will and certain contracts, and for the recovery of property, and other proceedings had in connection therewith, in which Beatriz de los Angeles, the widow of Aids, was improperly included among-the defendants; and to recover the damages which may be caused the petitioners by virtue of the issuance *283of certificates or copies in which, said error is not properly-corrected.
This application was made by the petitioners directly to Mr. Justice MacLeary of this court, who transmitted it to the Chief Justice of the same for his information, and in this connection the undersigned justice has the honor to report to the court that in his opinion the issuance of the writ of mandamus applied for does not lie.
Section 3 of the Act of March 12,1903, to establish the writ of mandamus specifically provided “that this writ may not he issued in any case where there is a plain and adequate remedy in the ordinary course of the law,” and as the Code of Civil Procedure in force offers the petitioners an adequate, speedy and efficient remedy to obtain what they seek by a motion in due form to the court in the proceedings in question, there is no reason why this method, which is the logical procedure, should he departed from in this case, and a writ of mmdamus applied for, when the law gives the persons interested another "ordinary and efficient remedy to obtain the correction of the error, if it really exists.
For this reason the undersigned justice is of the opinion that the writ of mandamus should not issue and the costs are taxed against the petitioners.

Denied.

Justices Hernández, Figueras, MacLeary and Wolf concurred.